PER CURIAM.
Appellant seeks reversal of an order of the trial court, the criminal court of record in and for Dade County, denying his motion for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix. He was informed against, tried and convicted on May 26, 1964, of the crimes of robbery and aggravated assault, and is currently serving sentences thereon.
The appellant has filed two motions for relief under Criminal Procedure Rule 1. The first such motion was filed by him on January 25, 1965. It was denied by the trial court on July 19, 1965. The second motion, filed by the appellant under Rule 1, on January 28, 1966, was denied by the trial court by an order entered February 4, 1966, which included the following:
“That Movant, at the time of his arraignment and trial, was under the age of 21 years, it is the finding of the Court that the parents or guardian of Movant had notice of the proceedings against Movant in this cause; and that the remaining allegations contained in the Motion do not constitute legal grounds for granting a new trial or release of the prisoner.”
On consideration of the record and the briefs we conclude that the trial judge was eminently correct in denying the motion. The motion in the instant case presents eight grounds. Three of those were raised on the prior motion for relief under Criminal Procedure Rule 1 and are not subject to a second review under such a motion. See Johnson v. State, Fla.App. 1966, 181 So.2d 667. We have considered the remaining grounds in the light of the record and briefs and conclude, as did the able trial judge, that each either was refuted by the.rec.ord or did not set forth a basis for granting relief under Criminal Procedure Rule 1.
Affirmed.